UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31523 IXIA (Exact name of Registrant as specified in its charter) California 95-4635982 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26601 West Agoura Road, Calabasas, CA 91302 (Address of principal executive offices, including zip code) (818) 871-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[] Accelerated filer[X] Non-accelerated filer (Do not check if a smaller reporting company)[] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock (Class of Common Stock) (Outstanding at July 27, 2011) IXIA TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements (unaudited) IXIA Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Investments in marketable securities Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenues Income taxes payable — Total current liabilities Deferred revenues Other liabilities Convertible senior notes Total liabilities Shareholders’ equity: Common stock, without par value; 200,000 shares authorized at June 30, 2011 and December 31, 2010; 69,496 and 67,613 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 IXIA Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three months ended Six months ended June 30, June 30, Revenues: Products $ Services Total revenues Costs and operating expenses:(1) Cost of revenues – products Cost of revenues – services Research and development Sales and marketing General and administrative Amortization of intangible assets Acquisition and other related Restructuring — 67 — Total costs and operating expenses Income (loss) from operations ) ) Interest income and other, net Interest expense ) — ) — Income (loss) before income taxes ) Income tax expense (benefit) ) 43 Net income (loss) $ $ ) $ $ Earnings (loss) per share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted (1) Stock-based compensation included in: Cost of revenues - products $ Cost of revenues - services 43 50 94 96 Research and development Sales and marketing General and administrative The accompanying notes are an integral part of these condensed consolidated financial statements. 4 IXIA Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six months ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Stock-based compensation Deferred income taxes ) — Tax benefit (shortfall) from stock option transactions ) Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) ) Prepaid expenses and other current assets ) Other assets Accounts payable ) Accrued expenses ) Deferred revenues Income taxes payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of available-for-sale securities ) ) Proceeds from available-for-sale securities Purchases of other intangible assets ) ) Payments in connection with acquisitions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options and employee stock purchase plan options Excess tax benefits from stock-based compensation Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 IXIA Notes to Condensed Consolidated Financial Statements (unaudited) 1. Business We were incorporated on May 27, 1997 as a California corporation.Ixia is a leading supplier of converged network and application performance testing solutions for network equipment manufacturers, service providers, enterprises, and government agencies. We provide a comprehensive solution for testing converged IP/Ethernet services from the wireless edge to the Internet core.Our test and simulation platforms use powerful and high performance technology to help customers design and validate a broad range of wired, Wi-Fi and 3G (third generation) / LTE (Long-Term Evolution) networking equipment and networks.Our hardware platforms use a common set of software application tools that enable our customers to create, generate and automate realistic, media-rich application traffic to stress routers, switches and converged network appliances. 2. Basis of Presentation The accompanying condensed consolidated financial statements as of June 30, 2011 and for the three and six months ended June 30, 2011 and 2010, are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of our financial position, operating results and cash flows for the interim periods presented. The results of operations for the current interim period presented is not necessarily indicative of results to be expected for the full year ending December31, 2011 or any other future period. These condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to such rules and regulations. The condensed consolidated balance sheet as of December 31, 2010 has been derived from our audited financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2010. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2010. Other than the adoption of authoritative guidance for the accounting of multiple-deliverable revenue arrangements and certain revenue arrangements that include software elements issued by the Financial Accounting Standards Board (“FASB”) during the first quarter of 2011 discussed below in Note 4, there have been no significant changes in our accounting policies during the three and six months ended June 30, 2011, as compared to the significant accounting policies described in our Annual Report on Form 10-K for the year ended December 31, 2010. 3. Acquisitions On July18, 2011, we completed our acquisition of all of the outstanding stock of VeriWave, Inc. (“VeriWave”). The aggregate cash consideration totaled approximately $16 million, and was funded from our existing cash and cash equivalents. VeriWave’s test solutions validate wireless networks, devices, and applications by benchmarking and measuring speed, quality, interoperability, compliance, and other pivotal aspects of mobile performance. With this acquisition, we will be able to broaden our product portfolio, expand our addressable market and enhance ourability to provide our customers with a complete end-to-end network testing solution. In addition, we expect to leverage VeriWave’s existing sales channels and experienced product development resources, and to realize certain operational and cost synergies. We believe that these factors, among others, will contribute to a purchase price in excess of the estimated fair value of the net identifiable assets acquired, and as a result, we expect to record goodwill in connection with this transaction. For the three and six months ended June 30, 2011, acquisition costs related to the VeriWave transaction were $474,000. These acquisition costs have been expensed as incurred, and have been included within the Acquisition and other related expenses line item on our consolidated statements of operations included in this Form 10-Q. 6 We are currently in the process of estimating the fair values of the assets acquired (including the determination of the useful lives of the acquired intangible assets) and liabilities assumed at the date of acquisition in order to complete our allocation of the purchase price.We expect that the goodwill that we will record in connection with this transaction will not be deductible for income tax purposes. 4. Revenue Recently Adopted Accounting Pronouncements In October2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance for the accounting of multiple-deliverable revenue arrangements, which establishes the accounting and reporting guidance for arrangements including multiple revenue-generating activities. This new authoritative guidance for arrangements with multiple deliverables requires that arrangement consideration be allocated at the inception of an arrangement to all deliverables using the relative selling price method. It also establishes a selling price hierarchy for determining the selling price of each deliverable. The new guidance also eliminates the residual method of allocation for multiple-deliverable revenue arrangements that are outside the scope of software revenue recognition guidance. In October2009, the FASB also issued authoritative guidance for the accounting of certain revenue arrangements that include software elements, which changes the accounting model for revenue arrangements that include both tangible products and software elements that are “essential to the functionality” of the tangible products, and excludes these products from the software revenue accounting guidance. We adopted the new guidance on revenue recognition in the first quarter of 2011 on a prospective basis for applicable revenue arrangements originating or materially modified on or after January 1, 2011.The impact of the adoption of the new revenue recognition guidance is to accelerate the timing of revenue recognition principally related to partial shipments of hardware products at the end of accounting periods, which impact may vary from period to period.In periods prior to the adoption of the new guidance, the revenue related to partial shipments of our hardware products which were sold with software deliverables was deferred under the software revenue recognition guidance until the shipment or delivery of all items of a multiple element arrangement had occurred, other than the delivery of post contract customer support and maintenance (“PCS”).PCS was deferred based on established vendor specific objective evidence (“VSOE”) of selling price.As our revenues are generated from the sale of hardware and software products, and related services, a portion of our revenues will continue to be recognized under the software revenue recognition guidance (see below for additional information). Had we recognized revenue in a manner consistent with our policies prior to January 1, 2011, our total revenues for the three and six months ended June 30, 2011 would have been reduced by approximately 2% in each period. Revenue Recognition Our revenues are principally derived from the sale and support of our test systems. Product revenues primarily consist of sales of our hardware and software products. Our hardware products primarily relate to our traffic generation and analysis hardware platform consisting of a multi-slot chassis and interface cards.Our primary hardware platform is enabled by our operating system software that is essential to the functionality of the hardware platform. Our software products consist of a comprehensive suite of technology-specific test applications.Our software products are typically installed on and work with our hardware products to further enhance the core functionality of the overall test system, although some of our software products can be operated independently from our hardware products. Our service revenues primarily consist of post contract customer support and maintenance (“PCS”) related to the initial period of service provided with the purchase of our software or software-related (i.e., our operating system software) products and separately purchased extended PCS contracts.PCS on our software and software-related products includes unspecified when and if available software upgrades and customer technical support services.Service revenues also include separately purchased extended hardware warranty support, implied PCS and hardware warranty support, training and other professional services. 7 As our test systems include hardware and software products, and the related services previously discussed, we recognize our revenue in accordance with authoritative guidance on both hardware and software revenue recognition.Furthermore, in accordance with the amended revenue recognition guidance, our hardware platform and certain other products that include both tangible products and software elements that function together to deliver the tangible product’s essential functionality have been scoped out of software revenue recognition guidance, and therefore these products are accounted for as hardware products for revenue recognition purposes. For our hardware and software products, and related services, we recognize revenue based on the following four criteria: whether (i)evidence of an arrangement exists, which is typically in the form of a customer purchase order; (ii)delivery has occurred (i.e., risks and rewards of ownership have passed to the customer); (iii)the sales price is fixed or determinable; and (iv) collection is deemed probable.Provided that the above criteria are met, revenue from hardware and software product sales is typically recognized upon shipment and service revenues are recognized as the services are provided or completed.Our service revenues from our initial and separately purchased PCS contracts and from our extended hardware warranty arrangements are recognized on a straight-line basis over the applicable contractual periods.Service revenues from our implied PCS and hardware warranty support arrangements, which account for the circumstances in which we provide PCS and hardware warranty support after the expiration of the customer’s contractual periods, are recognized ratably over the expected economic life of our products of four years. Our test systems are generally fully functional at the time of shipment and do not require us to perform any significant production, modification, customization or installation after shipment.If our arrangements include acceptance provisions based on customer specified criteria for which we cannot reliably demonstrate that the delivered product meets all the specified criteria, revenue is deferred until the earlier of the receipt of written customer acceptance or the expiration of the acceptance period.In addition, our arrangements generally do not include any provisions for cancellation, termination or refunds. Multiple Element Arrangements and Allocation of Value Our arrangements with our customers to provide our test systems typically include a combination of our hardware and software products, as well as the related PCS and extended warranty support of these products, and therefore are commonly referred to as multiple element arrangements.When sales arrangements involve hardware and software elements, we use a two-step process to allocate value to each element in the arrangement: The total arrangement fee is allocated to the non-software deliverables (e.g., chassis, interface cards,and PCS related to our operating system software that is essential to the functionality of our hardware platform) and the software deliverables as a group (e.g., application software and PCS) based on a relative selling price (“RSP”) method applied to all elements in the arrangement using the fair value hierarchy in the amended revenue recognition guidance as discussed below, and The value assigned to the software group for the software deliverables is then allocated to each software element based on the relative fair values of those elements in accordance with software revenue recognition guidance. The fair value of an element must be based on vendor specific objective evidence (“VSOE”) of the selling price, which typically only exists for PCS as discussed below. Under the RSP method, the selling price to be used in the allocation of the total arrangement fee to each of the elements, or deliverables, is based on a selling price hierarchy, where the selling price for each element is based on (i) VSOE, if available; (ii) third-party evidence (“TPE”), if available and VSOE is not available; or (iii) the best estimate of selling price (“BESP”), if neither VSOE nor TPE are available. We determine VSOE based on sales prices charged to customers when the same element is sold separately or based upon stated future renewal pricing included in the original arrangement, provided it is substantive.Many of our products are sold as part of a multiple element arrangement and not sold separately, such as our software products, which always include an initial period (generally 90-day or 12-month periods) of free PCS.Accordingly, we have not established VSOE for nearly all of our products. On a regular basis, we separately sell PCS and extended warranty support upon the expiration of the initial PCS and warranty periods included in an initial sales arrangement and have been able to establish VSOE for our PCS and extended warranty support services. 8 We generally are not able to determine TPE for our products or services because our products are not interchangeable with those of our competitors. Furthermore, we are unable to reliably determine competitive selling prices when the applicable competitive products are sold separately. As such, we use VSOE for our PCS and extended warranty support services and BESP for all other products and services when allocating the total consideration of multiple element arrangements to each of the deliverables under step one of the allocation process described above. We determine BESP for a product or service by considering multiple factors including, analyzing historical sales price data for standalone and bundled arrangements, published price lists, geographies and customer types.Our estimate of BESP used in our allocation of arrangement consideration requires significant judgment and we review these estimated selling prices on a quarterly basis. The allocation of value to each deliverable in a multiple element arrangement is completed at the inception of an arrangement, which is typically the receipt of a customer purchase order.The allocated value of each non-software deliverable is then recognized as revenue when each element is delivered, provided all of the other revenue recognition criteria discussed above have been met.For software deliverables, the total software group allocation (or total arrangement consideration for customer orders that include only software products and related services) is assigned to each deliverable based on VSOE in accordance with software revenue recognition guidance as described under step two of the allocation process above.As we do not sell our software products without PCS, we are unable to establish VSOE for our software products, and therefore use the residual method under the software revenue recognition guidance to allocate the software group (or arrangement) value to each software deliverable. Under the residual method, the software group (or arrangement) value is allocated first to the undelivered elements, typically PCS based on VSOE, and the residual portion of the value is then allocated to the delivered elements (typically the software products) and recognized as revenue, provided all other revenue recognition criteria discussed above have been met.If VSOE cannot be established for an undelivered element within the software group (or arrangement), we defer the entire value allocated to the software group (or arrangement) until the earlier of (i)delivery of all elements (other than PCS, provided VSOE has been established) or (ii)establishment of VSOE of the undelivered element(s).If the only undelivered element(s) relates to a service for which VSOE has not been established, the entire allocated value of the software group (or arrangement) is recognized as revenue over the longer of the service or PCS term. Prior to the adoption of the amended revenue recognition guidance on January 1, 2011, our multiple element arrangements did not go through the two-step allocation process described above.The total arrangement consideration was assigned to each deliverable, including hardware products, based on VSOE in accordance with software revenue recognition guidance as described above.As a result, the substantial majority of our revenue was recognized under the residual method as VSOE was only established for PCS.This resulted in the deferral of revenue at the balance sheet date for partial shipments of multiple element arrangements.Under the amended revenue recognition guidance, we are able to allocate value to our hardware products, despite not having VSOE, and as a result are now typically able to recognize revenue for our hardware products when delivered, assuming all other revenue recognition criteria noted above have been met. Sales to Distributors We use distributors to complement our direct sales and marketing efforts in certain international markets. Due to the broad range of features and options available with our hardware and software products, distributors generally do not stock our products and typically place orders with us after receiving an order from an end customer. These distributors receive business terms of sale similar to those received by our other customers; and payment is not contingent on the distributor’s sell-through to and receipt of payment from its end customer.As such, for sales to distributors, we recognize revenue when the risks and rewards of ownership have transferred to the distributor provided that the other revenue recognition criteria noted above have been met. 5. Convertible Senior Notes On December 7, 2010, we issued $200.0 million in aggregate principal amount of 3.00% Convertible Senior Notes due December 15, 2015 unless earlier repurchased or converted (the “Notes”). The interest is payable semi-annually on June15 and December15 of each year, beginning on June 15, 2011. During the second quarter of 2011, we made interest payments of $3.1 million. 9 As of June 30, 2011, the estimated fair value of our $200.0 million principal Notes, determined based on the market price of the Notes, was approximately $202.3 million. 6. Inventories Inventories consist of the following (in thousands): June 30, December 31, Raw materials $ $ Work in process Finished goods $ $ 7. Shareholders’ Equity Other Comprehensive Income (loss) For the three month periods ended June 30, 2011 and 2010, comprehensive income (loss) was $630,000 and $(552,000), respectively. Comprehensive income for the six month periods ended June 30, 2011 and 2010, was $7.8 million and $616,000, respectively.In addition to net income in 2011 and 2010, the other components of comprehensive income, all net of tax, were changes in unrealized gain or loss on our investments and foreign currency translation adjustments. Stock Award Plans During the second quarter of 2011, our shareholders approved the Second Amendment to our Amended and Restated 2008 Equity Incentive Plan (“the Plan”), which resulted in the following: ● Increase in Share Reserve. Increase of the total number of shares of our Common Stock available for future grants by 7.7 million shares to a total of 19.2 million shares of our Common Stock reserved as of June 30, 2011, of which 8.9 million shares were available for future grant as of such date. ● Introduction of Fungible Share Reserve. The share reserve under the Plan became a “fungible share reserve” so that, with respect to grants made after December 31, 2010, the authorized share reserve is reduced by (i) one share for every one share subject to a stock option or share appreciation right granted under the Plan and (ii) two shares for every one share subject to a restricted stock unit or restricted stock award granted under the Plan.Similarly, each share that is credited back to the Plan (e.g., upon expiration of an unexercised option or forfeiture of an unvested restricted stock unit) after December 31, 2010 increases the share reserve by one share if the share had been the subject of an option or share appreciation right and by two shares if the share had been subject to a restricted stock unit or restricted stock award (i.e., a “full value” award). ● Acquisitions and Combinations. In connection with acquisitions and combinations by us, we could grant under the Plan awards in substitution or exchange for awards or rights to future awards previously granted by the acquired or combined company without reducing the shares available under the Plan.Any shares subject to but not issued under any such substitute awards would not become available for other awards granted under the Plan.Also, in the event that a company acquired by us or with which we combine, has a pre-existing plan approved by its shareholders that was not adopted in contemplation of the acquisition or combination, available shares under that plan may be used for Plan awards without reducing the shares available under the Plan. Any such awards may only be made to persons who were not eligible to receive awards under the Plan prior to the acquisition or combination and may not be made after the date that awards could have been made under the terms of the pre-existing plan. 10 8.Earnings (Loss) Per Share The following table sets forth the computation of basic and diluted earnings (loss) per share for the three and six months ended June 30, 2011 and 2010 (in thousands, except per share data): Three months ended Six months ended June 30, June 30, Basic presentation: Numerator for basic earnings (loss) per share: Net income (loss) $ $ ) $ $ Denominator for basic earnings (loss) per share: Weighted average common shares outstanding Basic earnings (loss) per share $ $ ) $ $ Diluted presentation: Numerator for diluted earnings (loss) per share: Net income (loss) $ $ ) $ $ Interest expense on convertible senior notes, net of tax — Net income (loss) used for diluted earnings per share $ $ ) $ $ Denominator for dilutive earnings (loss) per share: Weighted average common shares outstanding Effect of dilutive securities: Stock options and other share-based awards — Convertible senior notes — Dilutive potential common shares Diluted earnings (loss) per share $ $ ) $ $ The diluted earnings per share computation for the three and six months ended June 30, 2011 excludes (i) the weighted average number of shares underlying our outstanding convertible senior notes of 10.3 million shares as such shares are considered anti-dilutive because the related interest expense on a per common share “if converted” basis exceeds basic earnings per share and (ii) the weighted average number of shares underlying our employee stock options and other share-based awards of 1.1 million shares and 877,000 shares, respectively which were anti-dilutive because, in general, the exercise price of these awards exceeded the average closing sales price per share of our common stock. Due to our net loss position for the three months ended June 30, 2010, the diluted earnings per share computations exclude weighted employee stock options and other share-based awards of 11.9 million, which were anti-dilutive. The diluted earnings per share computation for the six months ended June 30, 2010 excludes weighted employee stock options and other share-based awards of 3.4 million shares as the inclusion of these shares in the calculation would have been anti-dilutive because, in general, the exercise price of these awards exceeded the average closing price per share of our common stock. 11 9. Concentrations Significant Customer For the three and six months ended June 30, 2011 and 2010, only one customer accounted for more than 10% of total revenues as follows (in thousands, except percentages): Three months ended Six months ended June 30, June 30, Amount of total revenues $ As a percentage of total revenues % As of June 30, 2011 and December 31, 2010, we had receivable balances from this customer approximating 12.1% and 6.5%, respectively, of total accounts receivable. As of June 30, 2011 and December 31, 2010, we had a receivable balance from a second significant customer that approximated 7.4% and 14.6%, respectively, of total accounts receivable. International Data For the three and six months ended June 30, 2011 and 2010, total international revenues based on customer location consisted of the following (in thousands, except percentages): Three months ended Six months ended June 30, June 30, Amount of total international revenues $ As a percentage of total revenues % As of June 30, 2011 and December 31, 2010, our property and equipment were geographically located as follows (in thousands): June 30, December 31, United States $ $ India Romania Other $ $ 12 10.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for an asset or liability in an orderly transaction between market participants at the measurement date. The hierarchy below lists three levels of fair value based on the extent to which inputs used in measuring fair value are observable in the market. We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety. This hierarchy prioritizes the inputs into three broad levels as follows: Level 1. Observable inputs such as quoted prices in active markets; Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Financial assets carried at fair value as of June 30, 2011 and December 31, 2010 are classified in the table below in one of the three categories described above (in thousands): June 30, 2011 December 31, 2010 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash equivalents:(1) Money market funds $ $ $
